DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application claims priority to PCT/KR2019/009318, which further claims priority to Korean application KR-10-2018-0087304, filed July 26, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2021 is being considered by the examiner. 

Status of Claims
Claims 1-18, as amended below, are in condition for allowance.  Claims 19-23 are canceled as of January 19, 2021. 

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given via e-mail with Kisuk Lee on November 23, 2021.  

TITLE
	The title has been changed as follows: 
	“PEPTIDE FOR REGULATING REACTIVITY TO SEROTONIN REUPTAKE INHIBITOR-BASED ANTIDEPRESSANT, AND USE THEREOF”


CLAIMS
The claims are amended as follows:

1. (Currently Amended) A peptide for controlling reactivity to a serotonin reuptake inhibitor-based antidepressant, consisting of [[an]] the amino acid sequence of SEQ ID NO: 1. 
	
2. (Currently Amended) The peptide of claim 1, where[[ ]]in the peptide further comprises a nuclear localization sequence (NLS). 

3. (Currently Amended) The peptide of claim 2, wherein the NLS consists of [[an]] the amino acid sequence of SEQ ID NO: 2. 

7. (Currently Amended) A vector comprising a peptide consisting of [[an]] the amino acid sequence of SEQ ID NO: 1. 

9. (Currently Amended) The vector of claim 8, wherein the NLS consists of [[an]] the amino acid sequence of SEQ ID NO: 2. 

the amino acid sequence of SEQ ID NO: 2. 

16. (Currently Amended) A method of controlling reactivity to a serotonin reuptake inhibitor-based antidepressant, comprising: administering to a subject in need thereof an effective amount of a peptide consisting of [[an]] the amino acid sequence of SEQ ID NO: 1. 

17. (Currently Amended) The method of claim 16, where[[ ]]in the peptide further comprises a nuclear localization sequence (NLS). 

18. (Currently Amended) The method of claim 17, wherein the NLS consists of [[an]] the amino acid sequence of SEQ ID NO: 2. 


Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: SEQ ID NO: 1 of the instant application is free of the prior art. The closest prior art is YONG, SMARCA3, a Chromatin-Remodeling Factor, Is Required for p-11-Dependent Antidepressant Action, Cell, 152, 831-843, published February 14, 2013; on IDS. The instant peptide consisting of SEQ ID NO: 1 consists of 20 amino acids and comprises 13 of 15 (approximately 65% sequence similarity {13/20 = 0.65}) consecutive amino acids from the previously described, naturally occurring peptide (AHNAK1; PDB: 4HRG_C) disclosed to have “been reported as a binding protein of p11/AnxA2” by Yong. AHNAK1 has been previously analyzed in OZOROWSKI, Structure of a C-terminal AHNAK peptide in a 1:2:2 complex with S100A10 and an acetylated N-terminal peptide of annexin A2, Acta Cryst, D69, 92-104, published 2013, wherein the five (5) amino acids (T4, F5, P6, K9, and 2(AnxA2)2 tetramer are consistent with those of instant SEQ ID NO: 1 (T8, F9, P10, K13, and P15). However, instant SEQ ID NO: 1 additionally comprises a four (4) amino acid N-terminal sequence (GNGN); which has not been identified in conjunction with either naturally occurring peptide sequences, or in the prior art as having any obvious function. In addition, instant SEQ ID NO: 1 does not comprise amino acids T14 or F15 of AHNAK1. Finally, none of the prior art containing sequence similarity at the time of filing concern neurological function or identification of the targeted complex outside of upstream recruitment through natural C-terminal AHNAK in plasma membrane repair in muscle tissue. Since, all pending instant claims are dependent on a peptide consisting of SEQ ID NO: 1 and the sequence of SEQ ID NO: 1 is not an obvious variant based in analogous prior art, the compounds and methods of the instant claims qualify as allowable subject matter, and have been placed in condition for allowance by the amendments described supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658